Citation Nr: 1823548	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with infection.

3.  Entitlement to a rating in excess of 10 percent for right ankle strain.

4.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to December 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2014.


FINDINGS OF FACT

1.  The Veteran's migraine headache disability is not manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

2.  The most predominant disability associated with the Veteran's pseudofolliculitis barbae with infection is scarring which does not produce gross distortion or asymmetry of two features or paired sets of features, nor do such scars exhibit four or five characteristics of disfigurement.   

3.  The Veteran's service-connected right ankle disability is manifested by symptoms which produce no more than moderate limitation of motion. 

4.  The Veteran's hypertension requires continuous use of medication for control, but is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a rating in excess of 30 percent for pseudofolliculitis barbae with infection have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

3.  The criteria for a rating in excess of 10 percent for right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5271 (2017).

4.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Migraine Headaches

The Veteran's migraine headaches are currently rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 pertaining to migraine headaches.

Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  In Stedman's Medical Dictionary 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

In connection with the claim, the Veteran was afforded a VA medical examination in February 2011.  He reported pounding headaches.  When headaches occurred, he stayed in bed and was unable to do anything.  He reported a pain level of 10 on a scale from one to 10.  He experienced headaches on an average of 3 times per week, with the duration of 30 minutes.  He treated his headaches with Tylenol.  His overall functional impairment was turning off the lights and lying down.  The examiner noted that the Veteran's headaches had no effect on his usual occupation and daily activities.  

In a September 2012 statement, the Veteran asserted that on a scale of one to 10, his headache pain surpassed 10.  He reported taking Tylenol, Motrin, Advil, and Goody Powder, with dosages ranging from 500 to 800 mg per pill.  The duration of his headaches was reported to last from 30 minutes to a couple of hours, with a frequency of several times per month.  The Veteran stated that his headaches were having a negative impact on his job, because when they reached an extreme level, he could no longer perform his duties, since he could not tolerate light.  As a result, he was forced to go into an area with no lights until the pain level was reduced to the point where he could return to his job.  See also May 2014 notice of disagreement.

In a November 2012 VA clinical record, the Veteran reported having migraines 3 to 5 times per week.  The severity was typically 7 to 8 on a scale of 10, but up to 10 at times.  White dots in the center of his vision were reported.  His headaches improved in a dark room and with sleep.  The headaches typically occurred in the late afternoon or evening.  The Veteran's treatment included Tylenol, Motrin, or Advil 3 to 5 times per week, and Sumatriptan, if those medications did not help.  The Veteran reported smoking marijuana multiple times per day, which he referred to as "self-medicating."  He noted that his migraines had improved since separating from his wife 2 to 3 months prior.  The examiner concluded that the Veteran's migraines were likely worsened by continued marijuana use.  

In October 2017, the Veteran underwent a VA medical examination.  He reported that the pain level for his migraines was at 6 to 7 on a scale from one to 10.  He reported symptoms of intermittent nausea, and sensitivity to light and sound.  The duration of his migraine headache episodes was between 30 minutes to less than 24 hours, with a frequency of 15 to 20 per month.  His current treatment included Imitrex, plus two other medications that the Veteran could not recall.  The examiner noted a diagnosis of migraine headaches, which was a progression of the Veteran's cluster headache condition.  He observed that the Veteran described pulsating or throbbing head pain pain localized to one side of the head.  He also endorsed symptoms of light sensitivity, sound sensitivity, and vision changes, as well as mid-sternal pain radiating down to the fingers on the left side that occurred 1 to 2 times per week with migraines.  The duration of typical headache pain was less than one day.  Based on the Veteran's reported symptoms, the examiner determined that the Veteran did not experience prostrating attacks of migraines.  The examiner also concluded that the Veteran did not have very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner concluded that the Veteran's headache condition did not impact his ability to work.  

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for migraine headaches because the most probative evidence shows that the Veteran's migraine headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

As set forth above, at his February 2011 VA examination, the Veteran described headache episodes in which he had to stay in bed and was unable to do anything.  Assuming for the sake of argument that these episodes were "completely prostrating," the Board finds that the frequency and the duration of the reported episodes, 30 minutes, 3 times per week, is not "very frequent" as contemplated in the rating criteria.  Moreover, the episodes were not productive of severe economic inadaptability, as the Veteran remained fully employed and the examiner concluded that the Veteran's headache disability did not affect his usual occupation.  

Clinical records contain similar findings.  For example, a November 2012 clinical record shows that the Veteran reported experiencing migraines three to five times per week.  He did not describe them as completely prostrating, although he did indicate that his headaches improved in a dark room and with sleep.  Again, however, the headaches were not shown to produce severe economic inadaptability, as they typically occurred in the late afternoon and evening.  There was no indication that they interfered with his occupational functioning.  

At the October 2017 VA examination, the Veteran reported very frequent headache episodes, 15 to 20 per month.  However, the examiner determined that the character of the Veteran's headache episodes was not prostrating in nature, much less completely prostrating, as required by the rating criteria for a 50 percent rating.  Additionally, the examiner explained that the Veteran's headache episodes did not produce severe economic inadaptability.  

The Board has considered the assertions of the Veteran that his migraine headache disability negatively impacts his job, as he is forced go into an area with no lights until the pain level is reduced to the point where he can return to his job.  The rating criteria, however, require that the headache episodes interfere with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).  Here, the findings of the examiner indicate that the Veteran's headaches do not produce economic inadaptability and that he is able to manage his symptoms without interfering with his ability to earn a living.  

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected migraine headache disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected migraine headaches.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Pseudofolliculitis Barbae 

Pseudofolliculitis barbae with infection is not a disability listed in VA's Rating Schedule.  The RO has rated the Veteran's disability by analogy to dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 7813.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 7813, dermatophytosis (ringworm:  of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

The RO has rated the Veteran's disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, which applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.

As set forth below, the available clinical evidence of record reflects that the scars associated with the Veteran's pseudofolliculitis barbae with infection are the predominant disability.  The Board has considered rating the Veteran's pseudofolliculitis disability as dermatitis under Diagnostic Code 7806, but finds that application of this code would not avail the Veteran of a rating in excess of 30 percent, as the clinical evidence shows that the Veteran's skin condition does not affect more than 40 percent of his entire body, nor does it require the constant or near constant use of systemic therapy.  Indeed, the Veteran does not contend otherwise.  Thus, application of Diagnostic Code 7800 is more advantageous and will be applied here.  

Under Diagnostic Code 7800, a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

A 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches 39 square centimeters); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

In connection with the claim, the Veteran was afforded a VA medical examination in February 2011.  He reported that his pseudofolliculitis barbae was located on his face around the beard area, and around the neck.  There was exudation of the face and neck area, itching and shedding in the neck area, and crusting of the face and neck area.  There was no ulcer formation.  The symptoms described occurred constantly.  The Veteran had not undergone any treatment over the past 12 months.  He reported that he had not used UVB, intensive light therapy, OR PUVA or electron beam therapy for this condition.  The Veteran reported that his overall functional impairment was his appearance.  

On examination, the examiner observed that the pseudofolliculitis barbae was located on the Veteran's chin.  There was no evidence of ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  The condition was not associated with systemic disease.  The pseudofolliculitis barbae covered 5 percent of the exposed area affected and 3 percent of the entire body.  The examiner noted that the Veteran's pseudofolliculitis barbae had no effect on his usual occupation and daily activities.  

In a September 2012 statement, the Veteran reported that to date, he had not received any treatment for his pseudofolliculitis barbae condition.  Instead, he no longer shaved and wore a beard on his face and neck to hide crusting and scabs that itched and burned when scratched.  He reported recent bumps and dark spots on his back and shoulder blades, which he felt were the result of his pseudofolliculitis barbae condition.  The Veteran noted that he had been prescribed mupirocin ointment, which he applied to the affected area daily.  He further noted that a doctor informed him that the bumps would never go away, which meant he would suffer from the condition for the remainder of his life.  He indicated that his skin disability produced symptoms of crusting, skin loss, and constant irritation 3 to 5 times a month.  See June 2013 correspondence; see also May 2014 notice of disagreement. 

In October 2017, the Veteran underwent a VA medical examination.  He reported that his pseudofolliculitis barbae condition had worsened during the last 12 months.  He stated that he had had surgical treatment for an ingrown hair that had become infected within the last 2 to 3 weeks.  He reported having two medications prescribed post procedure.  The examiner diagnosed pseudofolliculitis barbae with infection, which he characterized as a progression of the previous diagnosis.  On examination, the examiner noted a left jawline carbuncle, with loss of hair that remained indurated and non-tender.  He noted that the Veteran had been treated with topical medications in the last 12 months, including Mupirocin 2%, Clindamycin Phosphate, and Benzoyl Peroxide 5%.  The examiner also noted that the Veteran had had an incision and drainage of an infected ingrown hair but there had been no debilitating or non-debilitating episodes in the past 12 months.  The pseudofolliculitis barbae infection covered 5 to 20 percent of the exposed area affected and 5 percent of the entire body.  The Veteran's pseudofolliculitis barbae infection did not impact his ability to work.  

The examiner further noted that the Veteran exhibited two scars on the head, face, or neck.  These scars had been caused by ingrown hairs due to shaving and an infected ingrown hair, respectively.  The scars were not painful or unstable.  The first scar measured 6.0 cm by 6.0 cm.  The surface contour was elevated, but it was not adherent to the underlying tissue.  The scar's underlying tissue was intact.  The scar was hyperpigmented, but was not indurated or inflexible.  Its texture was not abnormal.  The scar's skin was soft and flexible.  The second scar measured 4.0 cm by 1.5 cm.  The scar's underlying tissue was intact.  The scar was hyperpigmented and the texture was normal.  The scar's skin was soft and flexible.  The scar was stable and not painful.  The combined total area with hyperpigmentation was 36 cm.  The examiner indicated that the scars did not produce gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Neither scar resulted in any limitation of function and the Veteran's scars did not impact his ability to work.  

In a subsequent October 2017 VA clinical record, recurring tender nodules were noted.  There was no evidence of tender scars.  The Veteran was prescribed Doxycycline for 14 days.  

Applying the available facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of rating in excess of 30 percent for the Veteran's pseudofolliculitis barbae with infection.

As delineated in detail above, the evidence of record indicates that the Veteran does not exhibit the criteria to warrant a 50 percent rating under Diagnostic Code 7800.  The record reflects that the Veteran's scars do not produce visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  In addition, he exhibits no more than three characteristic of disfigurement, as reflected in the October 2017 VA medical examination report.  These findings do not more nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 7800.  

Moreover, as set forth above, the Veteran's scars do not produce any other disabling effects such as pain, instability, or residual muscle or nerve injury to warrant consideration of a separate rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4.  

Therefore, the Board finds that the criteria for a rating in excess of 30 percent have not been met.  38 C.F.R. § 4.118, DC 7800 (2017).  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Right Ankle Strain

The Veteran's service-connected right ankle strain has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024, pertaining to tenosynovitis.  VA's Rating Schedule provides that the disabilities listed under Diagnostic Codes 5013 through 5024 will be rated on loss of motion of the affected part, as arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  Under that code, a 10 percent rating is assigned for moderate limitation of motion of the ankle.  A maximum 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion of the ankle is dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  8 C.F.R. § 4.71a, Plate II.  

While the Rating Schedule does not specify what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

In connection with his claim, the Veteran was afforded a VA medical examination in February 2011.  He reported that his right ankle symptoms included weakness, stiffness, swelling, giving away, tenderness, subluxation, and dislocation.  The Veteran stated that he experienced flare-ups three times a month, with episodes lasting three hours.  On a scale from one to 10 his severity level was noted at five.  His flare-ups were precipitated by physical activity, and were described as stiffness of the ankle.  He further reported difficulty standing and walking.  Functional impairment included an inability to engage in long periods of driving, walking, and playing sports with kids.  The Veteran was not receiving any treatment for his right ankle condition.  He had never been hospitalized nor had any surgery for his ankle condition.  He had had not incapacitation in the last 12 months.  

The examiner diagnosed the Veteran as having a right ankle strain.  He determined that the Veteran exhibited no difficulty with weight bearing, balancing or ambulation.  He did not require assistive devices.  The Veteran's gait was noted as normal.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no ankylosis.  The Veteran's right ankle range of motion was at 20 degrees of dorsiflexion with pain and 45 degrees of plantar flexion with pain.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right ankle x-ray was noted as normal.  There was no evidence of malunion to os calcis calcis or astragalus.  The examiner noted that the Veteran's right ankle had no effect on his usual occupation and daily activities.  

In a September 2012 statement, the Veteran reported that his right ankle had become more tender.  He asserted that he could not be on his feet for long periods at a time because his right ankle would begin to throb with a pulsating pain.  He further noted that numerous pain medications did not alleviate the pain he sometimes felt.  

In October 2017, the Veteran again underwent VA medical examination.  He reported right ankle stiffness and pain with prolonged inactivity, as well as with prolonged walking and standing, long distance ambulation, long distance driving, and doing yard work.  The Veteran noted that his right ankle symptoms had not changed in the last 12 months.  His current treatment included stretching, rest, massage, and wearing ankle brace intermittently.  He denied right ankle flare-ups.  The Veteran's right ankle range of motion was to 10 degrees dorsiflexion and 30 degrees plantar flexion.  There was pain that did not result in functional loss.  There was no fatigue, weakness, lack of endurance, or incoordination.  There was localized tenderness of the inferior medial malleolus upon palpation.  There was no evidence of weight bearing or crepitus.  

The Veteran was able to perform repetitive-use testing with no additional functional loss.  The Veteran's right ankle strength was 4/5 in plantar flexion, and 3/5 in dorsiflexion.  There was no evidence of atrophy or ankylosis.  There was no objective evidence of ankle instability or dislocation.  There was no evidence of malunion to os calcis calcis or astragalus.  There was objective evidence of pain on passive range of motion testing.  There was no objective evidence of pain in non-weight bearing.  The opposing joint was undamaged with no abnormalities.  The Veteran used a brace occasionally.  The examiner concluded that the Veteran's right ankle disability did not impact his ability to work.  

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected right ankle strain. 

As a preliminary matter, the Board observes that VA medical examinations have shown that the Veteran's right ankle motion is not limited to the extent necessary to meet the criteria for a schedular rating in excess of 10 percent under Diagnostic Code 5271.  For example, at the February 2011 VA examination, the Veteran exhibited normal dorsiflexion to 20 degrees and normal plantar flexion from to 45 degrees.  Although pain was present, it did not produce additional limitation of motion or functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss); see also 38 C.F.R. § 4.40.  Similarly, at the October 2017 VA examination, the Veteran exhibited dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  Although pain on motion was noted, there was no indication that it resulted in additional limitation of motion or functional loss.  The Board finds that these findings do not more closely approximate marked limitation of motion in the right ankle, particularly given the guidance set forth in the M21-1.  Moreover, no examiner has ever characterized the Veteran's right ankle disability as marked, nor has the Veteran himself.  

The Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  The Board notes that the record shows that the Veteran has reported experiencing ankle stiffness and pain with prolonged inactivity, as well activities like prolonged standing, walking and doing yard work.  Nevertheless, a disability rating in excess of 10 percent under the General Rating Formula is not warranted at any time during the appeal as the Veteran.  For example, at the February 2011 VA examination, there was no additional limitation of range of motion by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  At the October 2017 VA examination, the Veteran was able to perform repetitive-use testing with no additional functional loss.  There was no pain, fatigue, weakness, lack of endurance, or incoordination.  

In summary, the Board has considered the Veteran's assertions but notes that objective examinations have shown that the level of additional loss of motion or function after repeated use does not rise to the level of marked limitation of ankle motion.  Overall, the Board finds that additional symptoms such as pain, weakness, excess fatigability, incoordination and flare-ups has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for marked limitation of motion.  The most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board has considered whether other diagnostic codes could warrant a higher rating at any point throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, or consolidation of ankle and/or subastragalar or tarsal joint.  Therefore, the evidence of record does not support a basis for evaluating the service-connected right ankle disability by analogy under Diagnostic Codes 5283 or 5273.

In addition, because the Veteran's VA medical examinations have demonstrated that he retains range of motion of the right ankle at the levels described above, the Diagnostic Codes pertaining to ankylosis are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272.  The Veteran has not undergone an astragalectomy and, hence, the criteria of Diagnostic Code 5274 are not applicable.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

In connection with the claim, the Veteran was afforded a VA medical examination in February 2011.  He reported no current hypertension symptoms.  His current treatment was Lisinopril for seven years with a good response, and no side effects.  The Veteran reported that he did not experience any overall functional impairment from his hypertension.  His blood pressure readings were 136/84, 132/80, and 132/84.  The examiner noted that the Veteran's hypertension had no effect on his usual occupation and daily activities.  

In October 2011 VA clinical records, the Veterans blood pressure readings were 136/85 and 138/79 and 132/83.  In addition, subsequent blood pressure readings were noted as 132/80, 129/92, 103/57, and 124/79.

In a September 2012 statement, the Veteran reported that his blood pressure readings were good sometimes, because of his medication and diet.  He asserted that at times his blood pressure readings for both the top and bottom numbers were over 100.  He reported taking Hydrochlorothiazide and Amlodipine Besylate 5 mg. hypertension medication.  He stated that he experienced side effects from his hypertension medication, which included passing out three times that year.  He also reported symptoms of rapid heartbeat, lightheadedness, dry mouth, and chest pains that went down to the left side of his arm.  The Veteran noted that the pain was so severe that he was unable to drive or perform his job functions.  He further noted that his hypertension medication had caused impotency and loss of sexual desire for his spouse.  See also November 2012 Correspondence; May 2014 NOD.  

In October 2017, the Veteran underwent a VA medical examination.  His current hypertension treatment was Amlodipine.  The Veteran's blood pressure readings were 142/84, 142/98, and 130/92.  The examiner determined that the Veteran's hypertension did not impact his ability to work.  

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension.  VA medical examination reports and VA clinical records document that repeated blood pressure testing conducted during the pendency of this claim revealed that the Veteran's systolic pressure has been consistently below 200, and his diastolic pressure has been consistently below 110.  Under these circumstances, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101. 

The Veteran has contended that his blood pressure readings were good at times, as a result of medication and diet.  He further asserted that his blood pressure readings are sometimes higher.  Review of medical records throughout the course of the appeal indicates the use of medication to control the Veteran's hypertension.  However, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

Again, the Veteran's blood pressure readings taken throughout the appeal show that his diastolic pressure is consistently below 110, and his systolic pressure is consistently below 200.  For example, at the February 2011 VA examination, the Veteran had blood pressure readings of 136/84, 132/80, and 132/84.  In October 2011, the Veteran had blood pressure readings of 136/85, 138/79, and 132/83.  Blood pressure readings of 132/80, 129/92, 103/57, and 124/79 were also noted.  Finally, at the October 2017 VA examination, the Veteran had blood pressure readings of 142/84, 142/98, and 130/92.  These readings do not meet the criteria for a rating in excess of 10 percent.  

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected hypertension, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

Therefore, based on the foregoing, the Board finds that a rating in excess of 10 percent for hypertension is not warranted at any point in the appeal because the most probative evidence shows that, while the Veteran requires continuous medication for control, he does not have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The benefit of the doubt doctrine is therefore not for application. 38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with infection is denied.

Entitlement to a rating in excess of 10 percent for right ankle strain is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


